OPINION of the Court, by
Ch. J. Bibb.
— Kelsoe declared against Bruner in debt upon an obligation to pay, one day after date, one hundred and three and one third dollars “ in leather, or other good property at its value.” Bruner made default; a writ of inquiry as to damages was executed ; and final judgment rendered for the debt in the declaration mentioned, to be discharged by the damages assessed: to which Bruner prosecutes this writ of error.
The only question worthy of consideration respects the propriety of the action of debt upon the obligation as stated in the declaration. This was fully considered in a similar case at the last term — Watson and M'Call vs. M'Nairy (a). The action should have been for breach of covenant, and not debt.
Judgment reversed.

 Ante 356.